Exhibit 10.21
 
PATENT LICENSE AGREEMENT


THIS PATENT LICENSE AGREEMENT (the “Agreement”) is made this 29th day of March,
2012 (the “Effective Date”) by and between Michael D. Farkas, an individual with
a mailing address of 1691 Michigan Avenue, Suite 425, Miami Beach, FL  33139 and
Balance Holdings, LLC, a Florida limited liability company with a mailing
address of 1691 Michigan Avenue, Suite 425, Miami Beach, FL  33139 (collectively
called “Licensor”) and Car Charging Group, Inc., a Nevada corporation with a
mailing address of 1691 Michigan Avenue, Suite 601, Miami Beach, FL  33139
(called “Licensee”).


WHEREAS, Licensor owns all right, title and interest in and to the Patent Rights
(as defined below); and


WHEREAS, Licensee desires to gain rights under the Patent Rights and to
commercialize products and services covered by the Patent Rights; and


WHEREAS, Licensor is willing to grant and Licensee accepts a license under the
Patent Rights in accordance with the terms and conditions set forth in this
Agreement.


NOW THEREFOR, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties agree as follows:


1.
DEFINITIONS IN THIS AGREEMENT.



 
1.1.
“Patent Rights” means:



1.1.1.     U.S. Provisional Patent Application 61529016, any continuations,
divisions, re-issues, re-examinations and extensions thereof and corresponding
patents and applications in the U.S. or other countries.


1.1.2.     U.S. Provisional Patent Application 61529022, any continuations,
divisions, re-issues, re-examinations and extensions thereof and corresponding
patents and applications in the U.S. or other countries.


1.2.   “Licensed Process” means any process covered by a claim of the Patent
Rights or a claim of any other patent rights licensed under this Agreement. A
Licensed Process also includes the provision of any service using a Licensed
Product.


1.3.   “Licensed Product” means any article, kit, equipment, system, unit,
product or component part covered by a claim of the Patent Rights or a claim of
any other patent rights licensed under this Agreement.


1.4.   “Affiliate” is a corporation of which more than 20% of the voting shares
are owned by a party, or which owns more than 20% of the voting shares of a
party, or of which more than 50% of the voting shares are owned by another
Affiliate or if it owns more than 50% of another Affiliate.


2.
GRANT OF LICENSE.



2.1.   Grant: Licensor grants Licensee an unlimited, world-wide, exclusive
license under the Patent Rights, to make, have made, use, sell, offer for sale,
import and export Licensed Products and to practice Licensed Processes, subject
to the following and to the terms and conditions outlined in this Agreement.
 
2.2.   Sublicensing: Licensee may grant sublicense rights only as follows:


2.2.1.     If a sublicense is required for use of the Licensed Product or
Process acquired by an end-user from Licensee, then Licensee may grant the
end-user a sublicense restricted to use of Licensed Product or Process
only.  Such a sublicense to an end-user shall continue for the life of the
Licensed Product or Process or the life of the Patent Rights or any other patent
rights which are licensed hereunder, whichever is shorter. The end-user
sublicense will continue despite early termination of this Agreement. An
end-user shall not have the right to further sublicense any Patent Rights under
this Agreement to any other third party.
 
 
1

--------------------------------------------------------------------------------

 
 
2.2.2.     Licensee may grant a sublicense to an Affiliate of Licensee provided
that Licensee gives written notice to Licensor of such sublicense.  A sublicense
granted to an Affiliate will terminate on the earlier of (i) termination of this
Agreement or (ii) whenever the sub-licensee ceases to be an Affiliate.


3.     LICENSE FEES, ROYALTIES AND TAXES. Licensee agrees to pay royalties to
Licensor (in such percentages as Licensor may direct in writing from time to
time) equal to Ten Percent (10%) of the Gross Profits received by Licensee from
the bona fide commercial sales and/or use of the Licensed Products and Licensed
Processes (“Royalty Payments”).


3.1.   Accounting and Timing of Royalty Payments. Upon making each Royalty
Payment, Licensee shall provide Licensor with a summary of the accounting used
to determine the amount of Royalty Payment due.  Royalty Payments shall be made
by wire transfer and shall be computed on Gross Profits received by the Licensee
by the reporting close of each calendar quarter and distributed and paid to
Licensor and on a quarterly basis, on or before the expiration of forty-five
(45) days after the reporting close of each prior calendar quarter.


3.2.   Failure to Pay by Licensee. Should Licensee fail to make any payments as
required herein, and should the Licensee fail to cure the breach created thereby
within thirty (30) days of notice by Licensor, any and all rights, title and
ownership to the Patent Rights provided to the Licensee under this Agreement
shall be forfeited and any and all such  rights, title and ownership to the
Patent Rights shall, upon notice of the failure to cure the breach, immediately
revert to Licensor, and all monies paid by Licensee until such date shall be
retained without forfeiture.

 
3.3.   For the purpose of this Agreement, “Gross Profits” shall mean total gross
revenues less any discounts, manufacturing costs, rebates, shipping costs,
handling costs, transportation insurance costs, installation costs, marketing
and sales costs, applicable taxes, importation fees, and duties on any and all
Licensed Products and/or Licensed Processes sold or used by the Licensee.

 
3.4.   Licensee hereby agrees to fund, at its sole cost and expense, the
development, marketing and sale of the Licensed Products and Licensed Processes
and the further registration of the Patent Rights, the Licensed Process and the
Licensed Product.  Additionally, Licensee agrees it will develop, market and
sell the Licensed Products and Licensed Processes under the name “EVCharge” and
that it will take all steps reasonably necessary to maintain the URL and to
secure and maintain the trademark rights and other intellectual property rights
with regard to such name.


4.     TECHNICAL ASSISTANCE.  Licensor will provide technical assistance to
Licensee or sublicensees relating to the use of Patent Rights.


5.     PUBLICITY.


5.1.   Announcements: Licensee shall have the right to make any public
announcement regarding this Agreement or the terms hereof.


5.2.   Use of Licensor’s Name: Licensee shall have the right to use Licensor’s
name, any abbreviations, words or images in its marketing and promotion of the
Licensed Processes and Products.


6.     REPRESENTATIONS AND WARRANTIES OF LICENSOR.


6.1.   Licensor represents that it owns all rights to the Patent Rights that are
necessary for granting a license pursuant to this Agreement.


6.2.   Licensor has not taken any action to encumber any of its right, title and
interest in the Patent Rights;


6.3.   Licensor has not and shall not misappropriate the trade secrets or
intellectual property rights of any other entities in its activities to develop
the Patent Rights;


6.4.   Licensor is unaware of any activities by third parties that would
constitute infringement of Patent Rights;
 
 
2

--------------------------------------------------------------------------------

 
 
6.5.   Licensor is not aware of any claims, judgments or settlements against or
owed by Licensor and has not received notice of any pending or threatened claims
or litigation relating to the Patent Rights or the use thereof.


6.6.   Licensor has not entered, and will not enter, into any agreement with any
third party that is in conflict with the rights granted to the other party under
this Agreement, and has not taken and will not take any action that would in any
way prevent it from granting the rights granted to the other party under this
Agreement, or that would otherwise materially conflict with or adversely affect
the rights granted to the other party under this Agreement; and


6.7.   Licensor’s performance and execution of this Agreement will not result in
a breach of any other contract to which it is a party.


7.     Protection of Intellectual Property Rights.


7.1.   Prosecution and Maintenance. Licensor shall have the sole right, at its
sole expense, to prepare, file, prosecute and maintain any patents, copyrights
or trademarks relating to the Patent Rights.


7.2.   Enforcement.  Each party shall promptly inform the other if it becomes
aware of any actions by any third party which might reasonably be expected to
constitute misappropriation or unauthorized use or disclosure of the Patent
Rights. All parties shall reasonably co-operate to prevent such misappropriation
or unauthorized use of the Patent Rights by a third party.  Licensor shall
retain full ownership and title to the Patent Rights and shall use its best
efforts to preserve and maintain such ownership and title. Licensor shall bear
all litigation costs incurred hereunder in the protection and enforcement of the
rights relating to the ownership and exploitation of the Patent Rights.


7.3.   Licensee Right to Take Action.  In the event Licensor fails to adequately
protect the rights relating to the ownership and exploitation of the Patent
Rights, Licensee shall have the right, but not the obligation, to take such
measures as it may deem necessary to protect and enforce such rights.  Licensor
shall promptly reimburse Licensee for any costs incurred in such protection and
enforcement.


7.4.   Preservation.  During the term of this Agreement, the Licensee shall use
commercially reasonable efforts to preserve the goodwill associated with the
Patent Rights.


8.     DURATION AND TERMINATION. This Agreement shall be effective as of the
Effective Date listed in the preamble of this Agreement.  The rights and
obligations of this Agreement shall remain in effect until expiration of the
last patent licensed under this Agreement, or termination by either party upon
notice to the other party following the continuing breach of an obligation or
requirement for thirty (30) days after notice of such breach is given.


9.     GENERAL TERMS AND CONDITIONS.


9.1.   Prior Agreement. This Agreement supersedes all prior communications,
negotiations and agreements, written or oral, concerning the same subject
matter.


9.2.   Entire Agreement. This Agreement represents the entire Agreement between
the parties as of the effective date hereof and may only be subsequently altered
or modified by an instrument in writing, signed by the parties, which expressly
states the intention of affecting this Agreement.


9.3.   Waiver. A failure by any of the parties to assert rights arising from any
breach or default of this Agreement shall not be regarded as a waiver of rights.
No waiver or toleration implies any continuing or future waiver of rights.


9.4.   Information and Materials. Each party will provide to the other party
such information and materials as the parties mutually agree to be necessary or
useful to carry out the activities contemplated by this Agreement.


9.5.   Assignment. This Agreement and everything herein contained shall inure to
the benefit of and be binding upon the successors and permitted assignees of the
parties hereto, but shall not be assigned, sub-licensed, transferred, conveyed,
or encumbered by Licensee or Licensor except to the extent otherwise herein
expressly provided.
 
 
3

--------------------------------------------------------------------------------

 
 
9.6.   Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall
be construed in accordance with and governed by the laws of the State of Florida
without regard to its conflicts of laws principles.  Any suit involving any
dispute or matter arising under this Agreement may only be brought in State
court of Miami-Dade County, Florida which shall have jurisdiction over the
subject matter of the dispute or matter.  The parties irrevocably and
unconditionally submit to the personal jurisdiction of such courts and agree to
take any and all future action necessary to submit to the jurisdiction of such
courts. The parties irrevocably waive any objection that they now have or
hereafter may have to the laying of venue of any suit, action or proceeding
brought in any such court and further irrevocably waive any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Final judgment against either party in any such suit shall
be conclusive and may be enforced in other jurisdictions by suit on the
judgment, a certified or true copy of which shall be conclusive evidence of the
fact and the amount of any liability of the party therein described, or by
appropriate proceedings under any applicable treaty or otherwise.  EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER AGREEMENT OR INSTRUMENT DELIVERED IN CONNECTION HEREWITH OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


9.7.   Severability. Should any one or more of the provisions of this Agreement
be held invalid or unenforceable by a court of competent jurisdiction, it shall
be considered severed from this Agreement and shall not serve to invalidate the
remaining provisions thereof. The parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by them when entering this Agreement may
be realized. If the parties fail to reach a modified agreement within sixty (60)
days after the relevant provision is held invalid or unenforceable, then the
dispute shall be resolved in accordance with the procedures set forth in Section
9.5.


9.8.   Notices. Any notices required by this Agreement shall be in writing,
shall specifically refer to this Agreement and shall be sent by registered or
certified airmail, postage prepaid, or by telefax, telex or cable, charges
prepaid, or by overnight courier, postage prepaid and shall be forwarded to the
respective addresses set forth in the first paragraph of this Agreement.  Notice
shall be deemed delivered upon the earlier of (a) when received, (b) three (3)
days after deposit into the mail, or (c) the date notice is sent via telefax,
telex or cable, (d)the day immediately following delivery to overnight courier
(except Sunday and holidays).


9.9.   Counterparts.  This Agreement may  be  executed   in counterparts, each
of which shall be deemed to be an original and together shall be deemed to be
one and the same agreement.


 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have each caused this License Agreement
to be executed by their duly-authorized representatives as of the Effective
Date.
 

 
LICENSOR:
         
BALANCE HOLDINGS, LLC
By: The Farkas Group, Inc., its Manager
           
By:
/s/ Michael D. Farkas     Michael D. Farkas, President               /s/ Michael
D. Farkas    
Michael D. Farkas, individually
 


 
LICENSEE:
         
CAR CHARGING GROUP, INC.
           
By:
/s/ Andy Kinard    
Andy Kinard, President
 

 
 
5

--------------------------------------------------------------------------------

 
 
FIRSTADDENDUM TO
PATENT LICENSE AGREEMENT


This is the first addendum (this “Addendum”) to that certain Patent License
Agreement (the “Agreement”) dated March 29, 2012 by and among Michael D. Farkas
and Balance Holdings, LLC (collectively, “Licensor”) and Car Charging Group,
Inc. (“Licensee”)


The parties make the following modifications to the Agreement:


1.         Modification.  Section 7.1 shall be deleted in its entirety and shall
be replaced with the following:


7.1      Prosecution and Maintenance.  In consideration of Licensor’s exclusive
license grant hereunder, Licensee may, in its sole discretion and at its sole
cost and expense, prepare and maintain any patents, copyrights or trademarks
relating to the Patent Rights.  The foregoing notwithstanding, Licensor shall
retain ownership of all Patent Rights and shall be listed as owner on any
application filed pursuant to this Section.


2.         Choice of Law, Jurisdiction and Venue.  This Addendum and the
Agreement shall be governed by, construed and enforced in accordance with the
laws of the State of Florida.  The parties agree that Florida will be the venue
of any dispute and will have jurisdiction over all parties.


3.         Conflicts.  In the event there is a conflict between the provisions
of this Addendum and the Agreement, the terms stated in this Addendum shall
prevail.  Any terms and conditions stated in the Agreement that remain unchanged
by the terms of this Addendum shall remain in full force and effect.


4.         Counterparts.  This Addendum may be executed in any number of
counterparts, including facsimile and scanned versions, each of which when so
executed shall be deemed an original and all of which shall constitute together
one and the same instrument, and shall be effective upon execution by all of the
parties.


5.         Binding.  This Addendum shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns.


IN WITNESS WHEREOF, the parties have executed this Second Addendum to Investor
Relations Consulting Agreement on September 14, 2012.
 
BALANCE HOLDINGS, LLC
 
CAR CHARGING GROUP, INC.
         
/s/ Michael D. Farkas
 
/s/ Andy Kinard
 
Michael D. Farkas, Manager
 
Andy Kinard, President
         
/s/ Michael D. Farkas
     
Michael D. Farkas, Individually
     

 
 
 

--------------------------------------------------------------------------------